 1   XAVIER BECERRA
     ATTORNEY GENERAL OF CALIFORNIA
 2   MONICA N. ANDERSON
     SENIOR ASSISTANT ATTORNEY GENERAL
 3   JAY C. RUSSELL
     SUPERVISING DEPUTY ATTORNEYS GENERAL
 4   ELISE OWENS THORN, State Bar No. 145931
     ANDREW M. GIBSON, State Bar No. 244330
 5   TYLER V. HEATH, State Bar No. 271478
     IAN MICHAEL ELLIS, State Bar No. 280254
 6   TOBIAS G. SNYDER, State Bar No. 289095
     Deputy Attorneys General
 7     1300 I Street, Suite 125
       P.O. Box 944255
 8     Sacramento, CA 94244-2550
       Telephone: (916) 210-7318
 9     Fax: (916) 324-5205
       E-mail: Elise.Thorn@doj.ca.gov
10   Attorneys for Defendants
11

12                            IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                       SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                              2:90-cv-00520 KJM-DB (PC)
17
                                            Plaintiffs, STIPULATION AND ORDER TO
18                                                      EXTEND THE APRIL 14, 2017 ORDER
                    v.                                  WAIVING STATE LAW REGARDING
19                                                      L-WING AT CALIFORNIA MEDICAL
                                                        FACILITY
20   EDMUND G. BROWN JR., et al.,
21                                        Defendants.
22

23         On April 14, 2017, subject to further clarification and conditions, the Court approved and

24   ordered the parties’ stipulation to waive state licensing requirements so that CDCR could convert

25   37 cells on the first floor of the L-Wing at the California Medical Facility (L-1), into 70

26   temporary unlicensed Intermediate Care Facility (ICF) level-of-care beds and two observation

27   and restraint rooms for high-custody inmate-patients referred for ICF care. (ECF No. 5605.) The

28   Court approved the parties’ stipulation on two conditions: (1) “Defendants shall report to the
     [3283746.2]                                     1
                          Stip and Order to Extend 4/14/17 Order Waiving State Law (2:90-cv-00520 KJM-DB (PC))
 1   Special Master monthly as to whether there are any inmate-patients in L-1 wing who have been
 2   custodially approved by CDCR and clinically cleared by the Department of State Hospitals
 3   (DSH) for placement in one of the DSH facilities and, if so, why any such inmate-patient is in the
 4   L-1 Wing rather than in a DSH facility consistent with the patient’s Least Restrictive Housing
 5   designation or other appropriate DSH facility,” and (2) “the parties are directed to work with the
 6   Special Master to bring the plans for the L-1 Wing unit into compliance, as necessary and as
 7   expeditiously as possible, with the requirements of the October 18, 2007 order [ECF No. 2461].”
 8   (Id. at 5.)
 9             The stipulation provides that the duration of the waiver of state law is eighteen months from
10   the date of the order, and that the parties will revisit the need for the waivers after twelve months
11   following the Court’s order to determine whether any further extension is required. (Id. at 2-3, 5.)
12   Accordingly, the waiver of state law expires on October 14, 2018.
13             Under the stipulation and order, the parties have revisited the need for the waivers and have
14   determined that extending the duration of the state law waivers for an additional eighteen-month
15   period—subject to the safeguards outlined in the parties’ original stipulation and the Court’s order
16   (Id. at 3, 5)—will provide additional intermediate care beds to meet the needs of the population.
17   In addition to the previously agreed upon and ordered terms to which CDCR’s operation of L-1 is
18   subject (see id.), Defendants agree to provide monthly to the Special Master and Plaintiffs patient
19   level data showing offered out of cell time, offered structured hours, and program cancellations.
20   The use of L-1 continues to help Defendants comply with the Program Guide transfer timeframes
21   by making available additional needed inpatient beds pending planned construction and activation
22   of new flexible beds.
23             Good cause presented to the Court and appearing, the parties stipulate that the Court should
24   extend the waivers of the licensing requirements described below for an additional eighteen-
25   months from the date of the Court’s order.
26   ///
27   ///
28
     [3283746.2]                                           2
                              Stip and Order to Extend 4/14/17 Order Waiving State Law (2:90-cv-00520 KJM-DB (PC))
 1             IT IS STIPULATED AND ORDERED AS FOLLOWS:
 2             1.   The following state licensing requirements shall be waived with respect to the 70
 3   temporary Intermediate Care Facility beds and two observation and restraint rooms in the L-
 4   Wing, L-1, at California Medical Facility:
 5                  A. California Health and Safety Code section 1250(j); and
 6                  B. California Code of Regulations, Title 22, sections 79501–79861.
 7             2.   The duration of waiver is eighteen months from the date of this order, and the parties
 8   shall consider the need for an extension of the waiver after twelve months.
 9             IT IS SO STIPULATED.
10   Dated: August 22, 2018                                   XAVIER BECERRA
                                                              Attorney General of California
11                                                            DANIELLE F. O'BANNON
                                                              Supervising Deputy Attorney General
12

13                                                            /S/ ELISE OWENS THORN
                                                              Elise Owens Thorn
14                                                            Deputy Attorney General
                                                              Attorneys for Defendants
15

16
     Dated: August 22, 2018                                   /S/ CARA E. TRAPANI
17                                                            Cara E. Trapani
                                                              Attorneys for Plaintiffs
18

19             IT IS SO ORDERED.
20   Dated: October 15, 2018
21
                                                              UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
     [3283746.2]                                         3
                            Stip and Order to Extend 4/14/17 Order Waiving State Law (2:90-cv-00520 KJM-DB (PC))
